COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Huff and Senior Judge Clements
UNPUBLISHED



              ALDINE DOVE, SR.
                                                                               MEMORANDUM OPINION*
              v.      Record No. 0226-19-3                                          PER CURIAM
                                                                                 SEPTEMBER 3, 2019
              HERBERT PROPST AND
               KAREN SUE PROPST


                                  FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                                                Clark A. Ritchie, Judge

                                (Lynn Svonavec, on brief), for appellant. Appellant submitting on
                                brief.

                                No brief for appellees.

                                (Lisa Knight, on brief), Guardian ad litem for the minor child.
                                Guardian ad litem for the minor child submitting on brief.


                      Aldine Dove, Sr. (father) appeals a circuit court order awarding custody of his minor child

              to Herbert and Karen Propst (the maternal grandparents). Father argues that the circuit court erred

              in awarding legal and physical custody of the minor child to the maternal grandparents because the

              child’s “previous placement with them had failed.” Upon reviewing the record and briefs of the

              parties, we conclude that the circuit court did not err. Accordingly, we affirm the decision of the

              circuit court.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        BACKGROUND1

       “Under settled principles of appellate review, we view the evidence in the light most

favorable to the [maternal] grandparents, as the party prevailing below, and we grant to the

[maternal grandparents] all reasonable inferences fairly deducible therefrom.” Rhodes v. Lang,

66 Va. App. 702, 704 (2016) (internal citations and quotations omitted).

       Father and Amy Propst (mother) have one child, who was born in 2004. The child had

lived with the maternal grandparents “on and off” for approximately twelve out of his fourteen

years. In November 2014, the Harrisonburg-Rockingham Juvenile and Domestic Relations

District Court (the JDR court) entered a protective order prohibiting father from having contact

with the child. The JDR court also ordered that the child reside with the maternal grandparents.

       The child had been diagnosed with Asperger’s Syndrome and Social (Pragmatic)

Communication Disorder. He had a history of reacting “strongly to efforts to restrict or modify

his behavior,” and had yelled, pushed his grandmother, thrown things at her, and punched holes

in the walls. In September 2015, the Harrisonburg Rockingham Social Services District (the

Department) became involved with the family, and the child was sent to a residential program.

In July 2016, the child was released from the residential program because “it was no longer

beneficial to him.” Mother filed for custody of the child, and in December 2016, the JDR court

awarded custody of the child to mother.

       Mother had been diagnosed with “several mental health conditions” and was an

alcoholic. Mother complied with her prescribed medication, but continued to drink beer.


       1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues appellant has raised. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
                                                 -2-
Mother’s condition deteriorated, so the Department and the child asked if he could live with the

maternal grandparents again. The maternal grandparents agreed, so in September 2017, the child

moved back into their home.

       In May 2018, the maternal grandparents filed a motion to amend custody, which mother

supported. On August 17, 2018, the JDR court awarded legal and physical custody of the child

to the maternal grandparents. Father appealed the JDR court’s ruling.

       On October 25 and November 19, 2018, the parties appeared before the circuit court.2

The maternal grandmother testified that she was seventy-three years old and that she and her

husband have lived in the same three-bedroom, one-bath home for fifty years.3 The maternal

grandmother explained that the child had his own bedroom. She reported that he had been living

with them “on and off since he was about four months old.”

       The child had a history of mental illness and not getting along with people. The maternal

grandmother explained that the child did not like change and reacted negatively to it. She had

found that there were days when “he just doesn’t want to do anything that you ask him to do”

and that it was better to leave him alone on those days. However, since the child had returned

from the residential program, his temper and anger had lessened, and his behavior improved.

The maternal grandmother testified that she and the child “get along very well most of the time.”

The child attended eighth grade at the Minnick Center for Alternative Education and was

reportedly “doing really great.”



       2
          Father was incarcerated at Greensville Correctional Center and appeared via video
conference, while his guardian ad litem was present in the courtroom. The other parties, the
maternal grandparents, the mother, and the guardian ad litem for the minor child, were present in
the courtroom. On the first day, the circuit court stopped hearing testimony and continued the
matter after the correctional officers informed father that he had to stop the video conference due
to an institutional matter. The hearing was reconvened approximately three weeks later.
       3
           One of the bedrooms was converted to a laundry room.
                                              -3-
        At the time of the hearing, mother had been living with the maternal grandparents for

several months because mother’s apartment flooded and was not habitable. Mother reportedly

had secured an apartment the day before the hearing.

        The maternal grandmother testified that the child had had very little contact with father’s

family. She estimated that the child had not seen or spoken with his uncle, Derek Dove, in five

or six years.

        Dove testified that father had asked him to be available to take custody of the child after

the child entered the residential program, and Dove agreed. In approximately September 2018,

Dove filed a motion for custody in the JDR court because father had asked Dove to do so.4

Although Dove knew where the maternal grandparents lived, he had never contacted them or

asked about the child. Dove was aware that the child had “some violent tendencies,” but did not

know any specific details because he did not “meddle” in other people’s business. Dove had not

seen the child in years.

        Father testified that he objected to the maternal grandparents having custody of the child

because he was worried about the child’s behavior, the child’s exposure to the mother’s drinking,

the maternal grandparents’ ages, and their ability to handle the child. Father wanted the child to

be in Dove’s or the Department’s care.

        Mother testified that she supported the maternal grandparents’ motion for custody and

believed that they could control the child and his behaviors. Mother reported that she regularly

took her medication. She explained that when the child came back to her care after he completed

the residential program, she worked with the counselors and doctors in getting him the right

medication. She acknowledged that the child was “kind of ornery” and that she had had trouble

getting him to school on time. Mother also stated that she never consumed any alcohol or drugs


        4
            Dove’s motion was pending in the JDR court at the time of the circuit court hearing.
                                               -4-
while the child lived with her. She “started slipping” after he moved in with the maternal

grandparents. She admitted that she drank beer, but described herself as a “functioning

alcoholic” because she did not get intoxicated from beer.

       After hearing all of the evidence and arguments, the circuit court spoke with the child in

camera.5 The child told the judge that he wanted to live with the maternal grandparents. On

December 13, 2018, the circuit court issued its letter opinion. The circuit court noted that the

only motion before the court was the one filed by the maternal grandparents and that mother

supported their motion. The circuit court reviewed the Code § 20-124.3 factors in depth and held

that awarding custody to the maternal grandparents was in the child’s best interests. The circuit

court entered the final order on February 4, 2019. This appeal followed.

                                            ANALYSIS

       Father argues that the circuit court erred in finding that it was in the child’s best interests

to transfer custody to the maternal grandparents because the child’s “previous placement with

them had failed.” Father emphasizes that the child was violent when he previously lived with the

maternal grandparents. The child was sent to the residential program and then returned to

mother’s custody. When that living situation deteriorated, the child went to live with the

maternal grandparents. Father questions the maternal grandparents’ ability to care for the child

and his behavior.

       “In matters of custody, visitation, and related child care issues, the court’s paramount

concern is always the best interests of the child.” Rhodes, 66 Va. App. at 708-09 (quoting Farley

v. Farley, 9 Va. App. 326, 327-28 (1990)). “[T]here is a presumption on appeal that the trial

court thoroughly weighed all the evidence, considered the statutory requirements, and made its

determination based on the child’s best interests.” D’Ambrosio v. D’Ambrosio, 45 Va. App.
5
           The child’s guardian ad litem and the court reporter were present.
                                                 -5-
323, 335 (2005). “[T]rial courts are vested with broad discretion in making the decisions

necessary to guard and to foster a child’s best interests.” Khalid-Schieber v. Hussain, 70
Va. App. 219, 228 (2019) (quoting Farley, 9 Va. App. at 328). “A trial court’s determination of

a child’s best interests ‘is reversible on appeal only for an abuse of that discretion, and a trial

court’s decision will not be set aside unless plainly wrong or without evidence to support it.’”

Rubino v. Rubino, 64 Va. App. 256, 261-62 (2015) (quoting Farley, 9 Va. App. at 328); see also

Khalid-Schieber, 70 Va. App. at 228. In determining the best interests of the child, the trial court

is required to consider the factors enumerated in Code § 20-124.3.

         Here, the only matter before the court was the maternal grandparents’ motion to modify

custody.6 Neither parent sought custody of the child. Mother supported the maternal

grandparents’ motion. Father argued that Dove or the Department should have custody of the

child.

         The circuit court reviewed each of the Code § 20-124.3 factors in depth in its letter

opinion, which was incorporated into the final order. The circuit court found that the child had

been in the maternal grandparents’ custody for most of his life. The circuit court recognized that

the child had special needs, but found that he was “currently doing better than he has ever done.”

The circuit court held that the maternal grandmother was “especially attuned to [the child’s]

needs and [was] aware of his mental health history.” She had been the child’s primary caregiver



         6
          This Court has held that “[i]n determining whether a change in custody is warranted, the
trial court applies a two-part test: (1) whether a change of circumstances has occurred since the
most recent custody award; and (2) whether such a change would be in the best interests of the
child.” Khalid-Schieber, 70 Va. App. at 228 (quoting Parish v. Spaulding, 26 Va. App. 566,
570-71 (1998)); see also Rhodes, 66 Va. App. at 711. It is not apparent from the record whether
the circuit court applied this test and found that there was a material change of circumstances;
however, none of the parties objected and it appears from the record that there had been a
material change in circumstances since the most recent custody order. Therefore, we will focus
our review of the circuit court’s ruling on the best interests of the child, as the circuit court and
the parties did.
                                                 -6-
“since his infancy” and had been “at the forefront of [his] recent improvement.” The maternal

grandmother had been “the most consistent and productive influence” in the child’s life, and he

did best in her care.

        The circuit court acknowledged father’s concerns about the maternal grandparents’

ability to care for the child, as they and he grow older. The circuit court admonished the

maternal grandparents to “be more assertive” about limiting the child’s access to the internet and

video games. When the circuit court awarded custody to the maternal grandparents, it

implemented several conditions, including a limit on the number of hours that the child played

video games or accessed the internet. The circuit court warned the child that he had to “listen to

his grandparents without exploding into fits or outbursts.” The circuit court also held that the

child was “old enough to understand that his elderly grandparents’ continued custody of him

[was] dependent upon the court being satisfied that they can maintain control of the

circumstances of his upbringing.” If the child did not follow the court’s or the maternal

grandparents’ requirements, or if he created a “hostile assaultive environment,” the court would

consider it a material change of circumstances and revisit who should have custody. The circuit

court asked the guardian ad litem to review the court’s order with the child, so he understood

what was expected of him.

        Furthermore, the circuit court held that father had “a very limited relationship” with the

child and that Dove had “absolutely no relationship” with the child. Father had never had

custody of the child and was frequently absent from the child’s life. In 2014, father had abused

the child, so a protective order prohibited contact between them. The circuit court found that the

child reacted “strongly – almost viscerally – at the notion of being placed in [Dove’s] home.”

Dove had not had any contact with the child in years and had no knowledge of the child’s needs.




                                                -7-
In addition, the circuit court found that father was “patently incorrect” in thinking that foster care

would be a better option for the child than living with the maternal grandparents.

       The record reflected that the child did best in a stable environment and reacted poorly to

change. As noted, the circuit court found that the maternal grandparents had had custody of the

child for most of his life; thus, they were a source of stability for the child. Placing the child in

an unfamiliar environment would not have been beneficial to the child. Considering the totality

of the circumstances, the circuit court did not abuse its discretion in finding that it was in the

child’s best interests to award custody to the maternal grandparents.

                                           CONCLUSION

       For the foregoing reasons, the circuit court’s ruling is affirmed.

                                                                                            Affirmed.




                                                 -8-